Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-15-00300-CR

                                         Jose Miguel ROMO,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                     From the County Court at Law No. 11, Bexar County, Texas
                                      Trial Court No. 469039
                        The Honorable Tommy Stolhandske, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 8, 2015

DISMISSED AS MOOT

           Appellant pled nolo contendere to the offense of indecent exposure. After he filed a pro se

notice of appeal, his counsel timely filed a motion for new trial. In the motion, counsel claimed

appellant did not understand the nature of his plea or its consequences. Accordingly, counsel asked

the trial court to grant a new trial. On June 1, 2015, a supplemental clerk’s record was filed in this

court. In that supplemental clerk’s record is an order signed by the trial court granting appellant’s

motion for new trial. In light of the trial court’s order, we ordered appellant to file a response

showing cause as to why we should not dismiss the appeal as moot. We advised appellant that if
                                                                                       04-15-00300-CR


he did not file a timely, satisfactory response, we would dismiss the appeal as moot. See TEX. R.

APP. P. 43.2(f). Appellant did not file a response.

       Pursuant to Rule 21.1, a “new trial” is defined as the rehearing of a criminal action after

the trial court has, on the defendant’s motion, set aside a finding or verdict of guilt. TEX. R .APP.

P. 21.1(a). The granting of a motion for new trial restores a case to its position before the original

trial and, therefore, renders any appeal moot. See id. R. 21.9(b).

       Accordingly, we dismiss the appeal as moot. Id. R. 43.2(f).


                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-